Citation Nr: 1436284	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-20 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and Schatzki's ring.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1985 to June 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Department of Veterans Affairs (VA)
Regional Office (RO). 

In May 2014, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran submitted a service connection claim for GERD in February 2008.  When this issue was adjudicated by the RO and subsequently certified to the Board, it was styled accordingly.  As reflected on the title page of this decision, the Board has recharacterized the issue as that of service connection for a gastrointestinal disorder, to include GERD and Schatzki's ring, in accordance with the Court's ruling in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim); see Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Applicable law provides that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue.  38 C.F.R. § 19.35 (2013).  

The Board notes that the Veteran previously submitted a service connection claim for a throat condition in May 2005.  The Veteran underwent a VA-contracted ear, nose and throat examination in June 2005, and no diagnosis regarding the throat was rendered.  The RO denied the claim in an August 2005 rating decision.  The Veteran did not file a notice of disagreement with the rating decision, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the August 2005 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013).  Although the Veteran styled his February 2008 claim as a request to reopen a service connection claim for GERD, the RO treated the February 2008 submission as a new claim for a separate disability.  Given that the Veteran's prior, May 2005 claim for a throat condition was not claimed as a gastrointestinal condition, the Board finds that the February 2008 service connection claim for GERD represents a new claim for a gastrointestinal disability, and therefore no analysis regarding whether to reopen the prior claim is necessary.  


FINDING OF FACT

The evidence shows that Schatzki's ring is related to service. 


CONCLUSION OF LAW

The criteria for service connection for Schatzki's ring have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for Schatzki's ring, which represents a complete grant of the benefit sought on appeal because at the May 2014 Board hearing, the Veteran indicated that a grant of service connection for any gastrointestinal disorder would satisfy his appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for a gastrointestinal disorder, and maintains that his symptoms began in service. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is credible, the Board may properly consider the internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Board finds that the evidence supports an award of service connection for Schatzki's ring.  The Veteran was diagnosed with Schatzki's ring according to a May 2006 endoscopy report.  As the Veteran separated from service in June 2005, this diagnosis came within one year of separation.

The Veteran is competent to report the symptoms of difficulty swallowing, stomach upset, and heartburn, as these are within the realm of his personal experience and are capable of lay observation.  See Layno, 6 Vet. App. at 469-70 (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board finds that the Veteran's testimony as to first experiencing these symptoms in service in 1987 and continuously experiencing them since that time is credible.

In April 2013, the Veteran's private physician submitted a letter in which he opined that it was more likely than not that the Veteran's Schatzki's ring developed while he was on active duty.  The physician noted that the Veteran reported frequently experiencing acid indigestion during service, and he explained that the pathogenesis of Schatzki's rings was believed to result from chronic acid reflux.  This medical opinion from the Veteran's private physician provides strong evidence of a nexus between the Veteran's current gastrointestinal disorder and his in-service symptoms.  As the Veteran has never been afforded a VA examination to address this issue, there is no medical evidence of record to contradict the physician's medical opinion. 

Based upon the Veteran's current diagnosis of Schatzki's ring, his competent and credible reports of consistently experiencing difficulty swallowing, heartburn, and indigestion throughout his active service, and the private medical opinion that identified a positive nexus between the current diagnosis and the in-service symptoms, the Board finds that service connection for Schatzki's ring is warranted.            


ORDER

Service connection for Schatzki's ring is granted. 


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


